IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-31057
                         Summary Calendar


DARREL A. BRAUN,
                                          Plaintiff-Appellant,

v.

CHIEF EXECUTIVE OFFICER DEPARTMENT OF ENERGY;
EDWIN W. EDWARDS, Governor;
J. BENNETT JOHNSTON, Senator,

                                          Defendants-Appellees.

_______________________________

DARREL A. BRAUN,

                                          Plaintiff-Appellant,

v.

KESSLER CORP., Invention Service Corp.;
U.S. PATENT OFFICE, Washington, D.C.,

                                          Defendants-Appellees.


                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
               USDC Nos. 94-CV-3422-C, 94-CV-3423-C
                       --------------------
                          August 31, 2000

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Darrel A. Braun appeals after postjudgment relief was denied

in these proceedings brought under 42 U.S.C. § 1983.   Braun has

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-31057
                               -2-

also filed several motions in connection with his appeal,

including a motion to supplement the record on appeal, a motion

to stay proceedings in this court, a motion to compel attachment

of civil actions, a motion to attach records on appeal, and a

motion to consolidate appeals.   Those motions are DENIED, as are

all other outstanding motions.

     Although Braun’s “Notice of Appeal [and] Request to Re-Open

by Claiming Rights of Pre-Destined Fate by Acts of God” was

ineffective as a notice of appeal, see United States v. Cooper,

876 F.2d 1192, 1194 (5th Cir. 1989), his motion for leave to

appeal in forma pauperis (IFP), filed in the district court, was

the substantial equivalent of a notice of appeal and was

effective to invoke the appellate jurisdiction of this court.

See Robbins v. Maggio, 750 F.2d 405, 408-09 (5th Cir. 1985).

Even though Braun’s IFP motion was filed more than 30 days after

the entry of the district court’s final judgment and therefore

did not confer appellate jurisdiction over that judgment, it did

confer appellate jurisdiction over three postjudgment orders:

(1) the magistrate judge’s order denying Braun’s motion for

copies of the case records; (2) the district court’s subsequent

order denying Braun’s request for review of that particular order

of the magistrate judge; and (3) the district court’s order

denying Braun’s “Motion to Delete Rules of Presented 42 U.S.C.

§ 1983 (Form) . . . .”

     In his appellate brief, Braun fails to point to any error in

the entry of those three postjudgment orders.   A party’s failure

to identify any error on the part of the district court is the
                           No. 99-31057
                                -3-

same as if the party had not even appealed.   See Brinkmann v.

Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.

1987).   Braun has provided no grounds for reversal.

     MOTIONS DENIED; AFFIRMED.